Citation Nr: 1242265	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  11-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 
INTRODUCTION

The Veteran had active service from August 1948 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran appeared at a RO hearing before a local hearing officer in March 2012 and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2012.  Transcripts of the hearings are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current hearing loss is not of service origin.

2.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3,303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112(1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.)

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 .

The Veteran's service treatment records are unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

As noted above, the Veteran's service treatment records are not available through no fault of his own.  In March 2010, the Veteran requested service connection for tinnitus and hearing loss.  

In a June 2010 statement in support of claim, the Veteran indicated that he developed bilateral hearing loss and tinnitus while on active duty.  He stated that he served in the Medical Corps Special Services and was out in the field when in training and with combat ready exercises.  He also reported that he was out on firing ranges and exposed to small arms fire and other military hardware.  The Veteran stated that he began losing his hearing and developed chronic ringing in both ears, which had continued to the present time.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2010.  The examiner indicated that the claims folder was available for review.  It was noted that the Veteran's service treatment records had been destroyed.  The examiner observed that the Veteran's DD Form 214 confirmed that he worked as a surgical technician.  It was also indicated that the Veteran had worked as a ripsaw operator prior to his period of active service.  

The examiner noted that the Veteran's chief complaint was hearing loss and he stated that it had an impact on occupational functioning and daily activities.  The Veteran reported that he had difficulty hearing his wife when she talked to him and trouble hearing the television when it was set to a normal volume.  

The examiner noted that the Veteran had worked as a ripsaw operator for two years prior to entering service and had worked as a medical surgical technician while in the military.  He was noted to have taken pulses, temperatures, blood pressures, and respiration readings.  He also changed dressings, set up oxygen tents, and gave medications.  

Following service, the Veteran reported working on the killing and cutting floor of a meat packing plant (13.5 years); driving a linen truck (19 years); and working as a linen supply supervisor (10 years).  The Veteran reported not using hearing protection for the military noise exposure.  He also indicated that he did not use hearing protection when using the ripsaw and other saws or when assembling furniture.  He further noted noise exposure as a result of conveyor belts and animal cries.  

With regard to tinnitus, the Veteran reported that he first noticed tinnitus in 2009.  It was bilateral and occurred for about two minutes three times per day.  He noted that the tinnitus interfered with being able to hear his wife.  

The examiner indicated that the Veteran reported the sudden onset of hearing loss about 2 years ago (2008).  

As noted above, the Veteran had active service from August 1948 to July 1949, more than 60 years ago.

Audiological evaluation revealed decibel level readings of 25, 50, 60, 60, and 70 in the right ear and 40, 45, 45, 70, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination was 84 percent in the right ear and 80 percent in the left ear.  The examiner rendered a diagnosis of bilateral mild sloping to severe sensorineural hearing loss.

The examiner observed that the Veteran reported serving in the military for 10 months as a surgical technician and performing other patient care duties in the hospital.  The Veteran also reported exposure to high intensity noise while serving in basic training.  The examiner stated that it was unlikely that the Veteran would suffer significant hearing loss from typical noise exposure experienced during initial training.  The examiner noted that the Veteran worked in high intensity noise (ripsaw operator and meat packing plant killing and cutting floor) for two years prior to active duty and for thirteen and one-half years following service.  She further observed that the Veteran reported the onset of hearing loss and tinnitus over the last two years.  The examiner stated that in her medical opinion, military noise did not cause hearing loss or tinnitus for the Veteran.  She indicated that it was very likely that occupational noise exposure prior to and after service caused the Veteran's hearing loss.  The examiner also observed that tinnitus was likely a symptom related to hearing loss.  

In his July 2011 notice of disagreement, the Veteran indicated that even though he served as a medical technician, he was exposed to small arms fire on the firing range.  He also reported that he had to serve and monitor those in the field units.  In his November 2011 substantive appeal, the Veteran again noted exposure to noise when on the firing range and during basic training.  

At his March 2012 hearing before the local hearing officer, the Veteran stated that his hearing loss and tinnitus began following basic training.  He reported that he told them that his ears were ringing and they did not believe him.  The Veteran testified that he was not given ear protection at that time.  He noted that he was seen on one occasion and told there was nothing wrong with his ears.  The Veteran indicated that the ringing started first and was followed by hearing loss.

The Veteran noted that the first time he saw anyone for hearing loss or tinnitus was at the VA approximately one and one-half years ago.  He reported that he had worked for a meat packing company and that he had worked as a ripsaw operator prior to service and on the cutting floor of the packing plant for thirteen and one-half years following service.  The hearing officer noted that the Veteran stated that his hearing loss and tinnitus started about two years prior to the October 2010 examination when being examined.

At the time of his October 2012 hearing before the undersigned Veterans Law Judge, the Veteran reported that he worked in a hospital setting where there was a lot of metal and glass.  He also noted transporting a lot of the carts.  The Veteran stated that while having eyelid surgery approximately two years earlier, he was found to have a hearing loss.  He indicated that following service he worked at a meat packing plant and was provided ear plugs.  The Veteran also noted that he performed duties as a truck driver for 20 years in the field.  He stated that his inservice noise exposure occurred while he was in the field during medical school when they were taken out to the range.  The Veteran again reported that he went to sick call and was told that there was nothing wrong with his ears.  He also indicated that he told them he had ringing in his ears at that time but it was not all the time.  

As to service connection for bilateral hearing loss and tinnitus, while the Veteran's service treatment records are not available, there is no objective evidence of findings or treatment for hearing loss or tinnitus in close proximity to service.  The Veteran has reported that he did not seek treatment for hearing loss or tinnitus for many years following service. 

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms of hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

While the Board would not dispute the fact that the Veteran was exposed, at some points, to loud noise during service more than sixty years ago, also of note is the fact that the Veteran did not raise a claim of service connection for hearing loss or tinnitus until 2010, over 60 years following service and more than 59 years after he was first seen for hearing loss.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

Moreover, the Veteran has reported some discrepancies with regard to the actual onset of his hearing loss and tinnitus.  For example, he has testified that his tinnitus and hearing loss first occurred during service.  However, at the time of his October 2010 VA examination, the Veteran noted that his tinnitus and hearing loss had their onset in 2008.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As it relates to the statements and testimony of the Veteran asserting a nexus between hearing loss and tinnitus and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The June 2007 VA examiner, following a review of the claims folder, and a comprehensive examination of the Veteran, that included the history of noise exposure reported by the Veteran, indicated that the Veteran's hearing loss was less likely the result of his military service and that his tinnitus arose as a result of the hearing loss.  The examiner provided detailed rationale for the opinion, noting the extensive amount of noise exposure incurred by the Veteran following service, including a thirteen and one-half year period on a meat packing plant killing and cutting floor.  Based upon the above, the Board is placing great weight upon the opinion supplied by the VA examiner. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss and tinnitus developed in service or is due to any event or injury in service, including as a result of exposure to acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a June 2010 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2010 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board notes that the Veteran's service treatment records are not available for review.  The Board observes that several attempts were made to obtain the treatment records which were unfruitful.  In an August 2010 memorandum, a formal finding of unavailability of the records was made.  It was indicated at that time that the Veteran, in a July 2010 letter, had been informed of the unavailability of the records and been given the opportunity to provide any records he might have in his possession.  All other evidence necessary to decide this claim has been obtained.  No other relevant records have been identified. 

The Veteran was afforded a VA examination in November 2010 to determine the etiology of any hearing loss and tinnitus.  In addition to performing the examination, the examiner rendered an opinion as to whether the Veteran's hearing loss and tinnitus were related to his period of service and she provided rationale to support the opinion.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2(2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at two separate hearings in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


